Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Duncan Stark on 12/01/21, and 12/02/21.

The application has been amended as follows: 
On p. 2, line 1 of the spec, --now abandoned-- has been added after US 2017/0098829 A1.
On p. 2, line 16 of the spec, --now abandoned-- has been added after US 2016/0240860A.
Claim 1: A method for producing a free of noble metal, comprising;
providing a catalyst support comprising organic heterocycles 
applying an oxidation-inhibiting protective layer to the catalyst support, wherein the protective layer is formed of a material selected from a group consisting of Al2O3, TiO2, and SnO2, and wherein the protective layer is applied with atomic layer deposition.

Allowable Subject Matter
Claims 1, 3, 6-7 are allowed. The following is an examiner’s statement of reasons for allowance: Peter Strasser et al (U. S. Patent Application: 2016/0240860) teaches a method of making catalyst free of noble metal comprising carbon based support material and a polyaniline metal catalyst bound to the support material [abstract, 0007], but does not teach forming coating of alumina or titania on it with ALD. Oh et al (U. S. Patent Application: 2020/0298221) teach depositing tin oxide or titanium oxide via ALD [0118] on carbon catalyst (not heterocyclic polymer), but it is not considered as prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9:30-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712